  Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 1 of 8 PageID #: 1




 Rafi Hasbani, Esq.
 HASBANI & LIGHT, P.C.
 450 Seventh Avenue, Suite 1408
 New York, New York 10123
 Tel: (212) 643-6677

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                  COMPLAINT

 WINDWARD BORA, LLC,

                              Plaintiff,
-against-

 EZRA SHAMI; RACHEL SHAMI; RACHEL WEISS;
 NEW YORK CITY DEPARTMENT OF
 TRANSPORTATION PARKING VIOLATIONS BUREAU;
 “JOHN DOE” and “JANE DOE,” said names being fictitious,
 it being the intention of Plaintiff to designate any and
 all occupants, tenants, persons, or corporations, if any,
 having or claiming an interest in or lien upon the premises
 being foreclosed herein,

                              Defendants.


 Plaintiff, by its attorneys Hasbani & Light, P.C., hereby alleges upon information and belief:

                                   NATURE OF THE ACTION

            1.   This is an action brought pursuant to New York Real Property Actions and

 Proceedings Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property

 commonly known as 2083 E 1st Street, Brooklyn, NY 11223, known on the Kings County Tax

 Map as Block: 7104 Lot: 511 in the County of Kings, and State of New York (the “Property”).

                                            PARTIES

            2.   Windward Bora LLC is a limited liability company organized under the laws of the

 State of Delaware.

            3.   Windward Bora LLC is a single-member limited liability company, whose sole

 member, Yonel Devico is a resident of the State of Florida. For the purposes of diversity,


                                                  1
 Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 2 of 8 PageID #: 2



Windward Bora LLC is a citizen Florida.

       4.      Ezra Shami, upon information and belief, is a resident and citizen of the State of

New York, having an address at 2083 E 1st Street Brooklyn, NY 11223. Ezra Shami is a necessary

party defendant to this action by virtue of the fact that he is a party to the mortgage.

       5.      Rachel Shami, upon information and belief, is a resident and citizen of the State of

New York, having an address at 2083 E 1st Street Brooklyn, NY 11223. Rachel Shami is a

necessary party defendant to this action by virtue of the fact that she is a party to the mortgage.

       6.      Rachel Weiss, upon information and belief, is a resident and citizen of the State of

New York, having an address at 32 Mariner Way, Monsey, NY 10952. Rachel Weiss is a necessary

party defendant to this action by virtue of the fact that she is an owner of record of the subject

property.

       7.      New York City Department of Transportation Parking Violations Bureau is a

judgment creditor located at 100 Church Street, New York, NY 10007. For purposes of diversity

jurisdiction, New York City Department of Transportation Parking Violations Bureau is a citizen

of New York. New York City Department of Transportation Parking Violations Bureau is a

necessary party defendant in this action because it is a judgment creditor by virtue of the judgment

docketed against the Borrower and/or Property which is subordinate to Plaintiff’s Mortgage.

Attached as Exhibit A is a true and correct copy of the judgment.

       8.      Defendants “JOHN DOE” and “JANE DOE” are additional parties being the

tenants, occupants, persons, or corporation, if any, having or claiming an interest in or lien upon

the Subject Property. See NYRPAPL §§ 1311, 1312 and 1313.

       9.      Each of the above-named defendant(s) has or claimed to have or may claim to have

some interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                                                   2
  Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 3 of 8 PageID #: 3



                                    JURISDICTION AND VENUE

         10.     This Action is between citizens of different states. The amount in controversy,

 exclusive of interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity

 of citizenship pursuant to 28 U.S.C. §1332.

         11.     Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial

 part of the events giving rise to this action took place within the jurisdiction of this court and the

 Property is located in this district.

                           AS AND FOR A FIRST CAUSE OF ACTION

       12.      On or about January 3, 2007 defendant EZRA SHAMI executed a home equity line of

credit in the amount of $350,000 from National City Bank by a certain note dated the same date (the

“Note”). Attached as Exhibit B is a true and correct copy of the endorsed Note.

       13.      In order to collaterally secure the aforesaid obligation, defendants EZRA SHAMI

and RACHEL SHAMI, on the same day, duly executed, acknowledged and delivered to Plaintiff's

assignor a mortgage (the “Mortgage”). Attached as Exhibit C is a true and correct copy of the

Mortgage. Said mortgage was recorded in the City Register of the County of Kings on January 25,

2007 as CRFN: 2007000048035. The Mortgage encumbers the Property. See Exhibit C. Pursuant

to the Mortgage, in any lawsuit for foreclosure and sale, lender has the right to collect all costs and

disbursements and additional allowances allowed by the applicable law and will have the right to

add all reasonable attorneys’ fees to the amount borrower owes lender which fees shall become part

of the Sums Secured. See id.

       14.      The Mortgage was assigned to US Mortgage Resolution LLC by the assignment of

mortgage dated April 2, 2015. Attached hereto as Exhibit D are true and correct copies of the

assignments of mortgage. Said assignment of mortgage was recorded in the City Register of the

County of Kings on October 23, 2017 as CRFN: 2017000388397.

                                                    3
  Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 4 of 8 PageID #: 4



       15.     The Mortgage was subsequently assigned to RCS Recovery Services, LLC by the

assignment of mortgage dated August 18, 2015. See Exhibit D. Said assignment of mortgage was

recorded in the City Register of the County of Kings on October 23, 2017 as CRFN:

2017000388398.

       16.     The Mortgage was subsequently assigned to 20 Cap Fund I LLC by the assignment

of mortgage dated September 22, 2015. See Exhibit D. Said assignment of mortgage was recorded

in the City Register of the County of Kings on October 23, 2017 as CRFN: 2017000388399.

       17.     The Mortgage was subsequently assigned to Miss Jones LLC by the assignment of

mortgage dated July 25, 2017. See Exhibit D. Said assignment of mortgage was recorded in the

City Register of the County of Kings on October 23, 2017 as CRFN: 2017000388400.

       18.     The Mortgage was subsequently assigned to Plaintiff by the assignment of mortgage

dated November 7, 2019. See Exhibit D. Said assignment of mortgage was recorded in the City

Register of the County of Kings on December 3, 2019 as CRFN: 2019000394328.

       19.     EZRA SHAMI defaulted under the Note for $350,000.00 owing to Plaintiff and no

payment thereof has been made to Plaintiff from EZRA SHAMI despite demand, by having failed

to make monthly payments on April 1, 2014 to date.

       20.     Plaintiff is the owner of the Note and is in possession of the wet-ink note with a

proper allonge. Said Note and Mortgage were also assigned to Plaintiff by a written assignment of

mortgage. Therefore, Plaintiff is the holder and owner of both the Note and Mortgage on the date

of the filing of this this complaint. See Exhibits B, C, and D.

       21.     Defendant RACHEL WEISS owns the equity of redemption herein foreclosure and

is joined as necessary defendant to the foreclosure all right, title, interest and equity of redemption

in the Property.

       22.     Plaintiff verily believes that during the pendency of this action, it may be compelled
                                                    4
  Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 5 of 8 PageID #: 5



to make advances to prior mortgages, if any, for installments of principal and interest, taxes,

assessments, water rates, and/or fire insurance premiums that are or may become due under said

prior mortgage or to the receiver of taxes, or the fire insurance company, which advances are to be

included in the balance due to Plaintiff, plus interest, as provided for in the Mortgage foreclosed

and deemed further secured thereby.

        23.     Plaintiff has complied with section 1306 of the Real Property Actions and

Proceedings Law, and the Mortgage was originated in compliance with all provisions of section

595-a of the Banking Law and any rules or regulations promulgated there under, and, if

applicable, sections 6-1 or 6-m of the Banking law.

        24.     That no other action is pending for the recovery or said sum secured by the Note and

Mortgage.

        25.     That Plaintiff shall not be deemed to have waived, altered, released or changed the

election made by reason of any payment after the date of commencement of this action.




                         AND AS FOR A SECOND CAUSE OF ACTION

        26.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “25” of the Complaint with the same force and effect as if more specifically

set forth herein.

        27.     Pursuant to the Mortgage, at the mortgagee’s options, it may require all sums due under

the Note and Mortgage “upon the creation, or contract for the creation of, a transfer or sale of all or

any party of the Property.” See Exhibit C ⁋ 6.

        28.     By a deed dated November 17, 2008, defendants EZRA SHAMI and RACHEL SHAMI

transferred the Property to defendant RACHEL WEISS. Attached hereto as Exhibit E is a true and



                                                   5
  Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 6 of 8 PageID #: 6



accurate copy of the deed. Said deed was recorded in the Office of the City Register, County of Kings

on December 18, 2008 as CRFN: 2008000480603. See Exhibit E.

       29.     As a result, Defendants EZRA SHAMI and RACHEL SHAMI have breached the

Mortgage by violating the due on sale clause. See Exhibit C ⁋ 6.

       30.     That Plaintiff shall not be deemed to have waived, altered, released or changed the

election made by reason of any payment after the date of commencement of this action.




        WHEREFORE, the Plaintiff demands judgment that the defendants herein and all persons

 claiming under them or any or either of them subsequent to the commencement of this action may

 be forever barred and foreclosed of all right, claim, lien and equity of redemption in the said

 Property; that the said premises may be decreed to be sold according to law in “as is” physical

 order and condition, subject to any covenants, easements, restrictions and reservations of record;

 any violations of record; any state of facts an accurate survey may show; any zoning regulations

 or amendments thereto; rights of tenants or persons in possession of the subject premises; any prior

 mortgage liens of record; any prior lien of record; and any advances or arrears hereunder; that this

 Court forthwith appoint a receiver of the rents and profits of said premises, during the pendency

 of this action with the usual powers and duties; that monies arising from the sale may be brought

 into court; that plaintiff may be paid the amount due on said note and mortgage with interest to the

 time of such payment, attorney's fees, as set forth in the mortgage, the costs of this action and the

 expenses of said sale so far as the amount of such monies properly applicable thereto will pay the

 same; and the application of the proceeds pursuant to the provisions contained in such judgment,

 the amount thereof to be determined by the Court as provided in Section 1371 of the Real Property
                                                   6
 Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 7 of 8 PageID #: 7



and Proceedings Law.

Dated: August 12, 2020
       New York, New York


                                    BY:    /s/ Rafi Hasbani
                                          Rafi Hasbani, Esq.
                                          Attorneys for Windward Bora, LLC
                                          450 Seventh Avenue, Suite 1408
                                          New York, New York 10123
                                          rhasbani@hasbanilight.com
                                          Tel: (212) 643-6677




                                      7
Case 1:20-cv-03668-FB-RER Document 1 Filed 08/13/20 Page 8 of 8 PageID #: 8
